
	
		II
		109th CONGRESS
		2d Session
		S. 26
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Ms. Snowe (for herself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish the Northern Appalachian Economic
		  Development Commission, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Northern Appalachian Economic
			 Development Commission Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Northern Appalachian Economic Development
				Commission.
					Sec. 5. Local development districts; certification and
				administrative expenses.
					Sec. 6. Regional development strategy.
					Sec. 7. Economic development grants.
					Sec. 8. Program development criteria.
					Sec. 9. Approval of development strategies and
				projects.
					Sec. 10. Records.
					Sec. 11. Annual report.
					Sec. 12. Consent of state.
					Sec. 13. Private property protection and lack of regulatory
				effect.
					Sec. 14. Authorization of appropriations.
					Sec. 15. Termination of Commission.
				
			2.FindingsCongress finds that—
			(1)the Northern
			 Appalachian region in the States of Maine, New Hampshire, Vermont, and New York
			 is abundant in natural resources and rich in potential, but—
				(A)the economic
			 growth of the Northern Appalachian region lags behind much of the United
			 States; and
				(B)the people of the
			 Northern Appalachian region have not shared in the economic prosperity of the
			 United States;
				(2)manufacturing
			 sector losses and outmigration in the region have contributed greatly to the
			 difficulties of the region with respect to entrepreneurial development and
			 sustainability;
			(3)the historic
			 reliance of the region on a few basic industries and agriculture has failed to
			 provide an adequate base for the protection of the natural resources of, and
			 vigorous self-sustaining growth in, the region;
			(4)small communities
			 and rural communities across the region continue to face economic shifts,
			 outmigration, and uncertainty;
			(5)small businesses
			 are fueling the economic growth of the United States by—
				(A)producing over 50
			 percent of the Gross Domestic Product; and
				(B)creating
			 3/4 of all new jobs in the United States;
				(6)economic
			 development of the region is feasible, desirable, and urgently needed;
			(7)entrepreneurship
			 is a critical element in the establishment of self-sustaining communities that
			 create jobs and contribute broadly to economic and community
			 development;
			(8)the Northern
			 Appalachian region has historic significance, recreational values, ecological
			 values, and productive capacity that should be preserved to help drive
			 development and maintain community well-being in the region;
			(9)the amount of
			 funding available through existing Federal programs should be increased to
			 adequately address economic, community, and conservation needs in the
			 region;
			(10)the qualifying
			 criteria of many Federal programs exclude or underrepresent the unique land
			 ownership patterns and socioeconomic characteristics of the Northern
			 Appalachian region;
			(11)State and local
			 governments and the people of the region have made progress in addressing the
			 economic problems of the region while striving to—
				(A)conserve the
			 natural resource base;
				(B)maintain the
			 working forests;
				(C)preserve open
			 space; and
				(D)provide
			 opportunities for recreation and tourism;
				(12)providing
			 Federal assistance to the region is necessary to—
				(A)address the
			 special economic and conservation challenges of the region; and
				(B)promote
			 development on a coordinated and concerted regional basis;
				(13)economic
			 development of the region is feasible, desirable, and urgently needed;
			(14)Federal
			 assistance for the region should preserve the traditional industries of the
			 region, including manufacturing, tourism, forestry, natural resources,
			 agriculture, and outdoor recreation; and
			(15)in order to
			 provide support and develop economic opportunities in the region, consideration
			 should be given to State and local government and economic development
			 organizations that promote small business and entrepreneurship for purposes of
			 determining how to allocate Federal assistance under this Act in the
			 region.
			3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Northern Appalachian Economic
			 Development Commission established by section 4(a).
			(2)ConservationThe
			 term conservation means—
				(A)the preservation
			 and protection of productive working forests; and
				(B)valuing the
			 ecological and recreational uses of productive working forests.
				(3)Federal grant
			 programThe term Federal grant program means a
			 Federal grant program to provide assistance in carrying out economic,
			 community, or conservation development activities.
			(4)Local
			 development districtThe term local development
			 district means a local development district designated under section
			 5(a).
			(5)Nonprofit
			 entityThe term nonprofit entity means any entity
			 with tax-exempt or nonprofit status, as defined by the Internal Revenue
			 Service.
			(6)Region
				(A)In
			 generalThe term Region means the area in the
			 States of New York, Vermont, New Hampshire, and Maine that is comprised
			 of—
					(i)all
			 counties or political subdivision or census tracts within counties that
			 have—
						(I)a population
			 density of less than 500 individuals per square mile; and
						(II)(aa)a per capita income
			 less than 75 percent of the national average;
							(bb)a poverty level greater than 125
			 percent of the national average;
							(cc)an unemployment level greater than
			 200 percent of the national average; or
							(dd)a decline in population over the
			 10-year period ending on the date of enactment of this Act; or
							(ii)all counties
			 that are identified by the Commission as—
						(I)economically
			 distressed counties; or
						(II)economically
			 distressed subregions within counties that do not qualify as economically
			 distressed counties.
						(B)ExclusionThe
			 term Region does not include a county or other political
			 subdivision that is eligible for assistance from the Appalachian Regional
			 Commission.
				4.Northern
			 Appalachian Economic Development Commission
			(a)Establishment
				(1)In
			 generalThere is established the Northern Appalachian Economic
			 Development Commission to provide advisory strategic guidance and coordination
			 and grant assistance in support of economic development, community development,
			 and natural resource conservation in the Region.
				(2)CompositionThe
			 Commission shall be composed of—
					(A)a Federal member,
			 to be appointed by the President, with the advice and consent of the Senate;
			 and
					(B)the Governor of
			 each State in the Region that elects to participate in the Commission.
					(3)CochairpersonThe
			 Commission shall be headed by—
					(A)the Federal
			 member, who shall serve—
						(i)as
			 the Federal cochairperson; and
						(ii)as
			 a liaison between the Federal Government and the Commission; and
						(B)a State
			 cochairperson, who—
						(i)shall be a
			 Governor of a participating State in the Region; and
						(ii)shall be elected
			 by the State members for a term of not less than 1 year.
						(b)State
			 alternates
				(1)AppointmentThe
			 State member of a participating State may have a single alternate, who shall be
			 appointed by the Governor of the State from among the cabinet or personal staff
			 of the Governor.
				(2)ServiceAn
			 alternate appointed under paragraph (1) shall serve on the Commission in the
			 event of the absence, death, disability, removal, or resignation of the member
			 for whom the individual is an alternate.
				(c)DecisionsA
			 decision by the Commission shall require the affirmative vote of—
				(1)the Federal
			 cochairperson; and
				(2)a majority of the
			 State members.
				(d)AuthorityThe
			 authority of the Commission—
				(1)is limited to
			 providing financial support and advisory coordination for natural resource
			 conservation and economic development activities in the Region; and
				(2)does not
			 include—
					(A)any power of
			 eminent domain or other authority to compel the sale of land from an unwilling
			 seller; or
					(B)any zoning or
			 other regulatory authority over land use.
					(e)DutiesThe
			 Commission shall—
				(1)assess the
			 capital assets of the Region based on available research, demonstration
			 projects, assessments, and evaluations of the Region prepared by Federal,
			 State, or local agencies, local development districts, or other appropriate
			 sources, including the Northern Forest Economic Adjustment Strategy funded by
			 the Economic Development Administration;
				(2)in consultation
			 with private landowner representatives from each State in the Region, to be
			 appointed by the forest products association of the applicable State, develop
			 advisory strategies for the Region to help coordinate ongoing efforts to
			 advance economic development and natural resource conservation throughout the
			 Region; and
				(3)encourage and
			 support industrial, commercial, and other economic development projects and
			 natural resource conservation that would foster development, including
			 through—
					(A)providing direct
			 grants to support the projects; and
					(B)facilitating the
			 coordinated application of Federal, State, county, local, and private funding
			 sources.
					(f)HearingsIn
			 carrying out subsection (e), the Commission may hold such hearings, meet and
			 act at such times and places, take such testimony, receive such evidence, and
			 print and distribute a description of such proceedings and reports of the
			 Commission as the Commission considers advisable to carry out this Act.
			(g)Federal agency
			 cooperationA Federal agency shall—
				(1)cooperate with
			 the Commission; and
				(2)provide, on
			 request of the Federal cochairperson, appropriate assistance in carrying out
			 this Act, in accordance with applicable Federal laws (including
			 regulations).
				(h)Administrative
			 expenses
				(1)In
			 generalAdministrative expenses of the Commission, shall be
			 paid—
					(A)by the Federal
			 Government, in an amount equal to 50 percent of the administrative expenses;
			 and
					(B)by the States in
			 the Region participating in the Commission, in an amount equal to 50 percent of
			 the administrative expenses.
					(2)Compensation
					(A)Federal
			 cochairpersonThe Federal cochairperson shall be compensated at a
			 rate established under Federal law, as determined by the President.
					(B)State members
			 and alternatesEach State member and alternate shall be
			 compensated at a rate established under State law.
					(C)Additional
			 personnelThe Commission may appoint and fix the compensation of
			 an executive director and such other personnel as are necessary to enable the
			 Commission to carry out the duties of the Commission.
					5.Local
			 development districts; certification and administrative expenses
			(a)Designation of
			 local development districtThe State may designate local
			 development districts to receive assistance under this Act, including—
				(1)a planning
			 district in existence on the date of enactment of this Act that is recognized
			 by the Economic Development Administration of the Department of Commerce;
			 or
				(2)a developed
			 district recognized by the State; or
				(3)an entity
			 designated by the Commission that satisfies the criteria development by the
			 Economic Development Administration for a local development district.
				(b)Administrative
			 grants to local development districts
				(1)In
			 generalThe Commission may provide a grant to a local development
			 district for use in paying administrative expenses of the local development
			 district.
				(2)Conditions for
			 grants
					(A)Maximum
			 amountThe amount of a grant under paragraph (1) shall not exceed
			 80 percent of the administrative expenses of the local development district
			 receiving the grant.
					(B)Local
			 shareThe contributions of a local development district for
			 administrative expenses may be in cash or in kind, fairly evaluated, including
			 space, equipment, and services.
					(c)Duties of local
			 development districtsA local development district shall—
				(1)operate as a lead
			 organization serving multicounty areas in the Region at the local level;
			 and
				(2)serve as a
			 liaison between State and local governments, nonprofit organizations (including
			 community-based groups and educational institutions), the business community,
			 and citizens that—
					(A)are involved in
			 multijurisdictional planning; and
					(B)provide technical
			 assistance to potential grantees.
					6.Regional
			 development strategy
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Commission shall develop an integrated development strategy for the
			 Region (including 5-year regional outcome targets), taking into consideration
			 the Northern Forest Economic Adjustment Strategy funded by the Economic
			 Development Administration.
			(b)State
			 development strategy
				(1)In
			 generalIn accordance with policies established by the
			 Commission, each State member shall submit to the Commission a development
			 strategy for the area of the Region represented by the State member.
				(2)ContentsA
			 State development strategy submitted under paragraph (1) shall—
					(A)reflect the
			 goals, objectives, and priorities identified in the development strategy for
			 the Region developed under subsection (a); and
					(B)be consistent
			 with State wildlife and open space planning efforts.
					(3)ConsultationIn
			 developing a development strategy, a State shall—
					(A)consult
			 with—
						(i)local development
			 districts;
						(ii)units of local
			 government;
						(iii)institutions of
			 higher education; and
						(iv)nongovernmental
			 entities; and
						(B)take into
			 consideration the goals, objectives, priorities, and recommendations of the
			 entities described in subparagraph (A).
					(c)Public
			 participationThe Commission
			 and applicable State and local development districts shall encourage and
			 assist, to the maximum extent practicable, public participation in the
			 development, revision, and implementation of all development strategies and
			 programs under this Act.
			(d)LimitationsA
			 development strategy developed by the Commission or a State under subsection
			 (a) or (b), respectively—
				(1)shall be advisory
			 only; and
				(2)shall not
			 supercede any other plan, strategy, or policy prepared by—
					(A)a Federal, State,
			 or local agency;
					(B)a local
			 development district; or
					(C)any other
			 appropriate entity.
					7.Economic
			 development grants
			(a)In
			 generalThe Commission may approve grants to States, local
			 development districts, and public and nonprofit entities for projects—
				(1)to develop the
			 infrastructure of the Region for the purpose of facilitating development
			 (except that grants for this purpose may only be made to a State or local
			 government);
				(2)to assist the
			 Region in obtaining job training, employment-related education, and business
			 development;
				(3)to assist the
			 Region in community development;
				(4)to provide
			 assistance to severely distressed and underdeveloped areas;
				(5)to conserve the
			 resource base of the Region to—
					(A)maintain working
			 forests;
					(B)enhance habitat
			 and open space; or
					(C)maintain the
			 ecological integrity of the Region; and
					(6)to otherwise
			 achieve the purposes of this Act.
				(b)FundingFunds
			 for grants under subsection (a) may be provided—
				(1)entirely from
			 appropriations to carry out this section;
				(2)in combination
			 with funds available under another Federal or State grant program; or
				(3)from any other
			 source.
				(c)Eligible
			 projectsThe Commission may provide assistance, make grants,
			 enter into contracts, and otherwise provide funds to eligible entities in the
			 Region for projects that promote—
				(1)job training or
			 employment-related education;
				(2)local planning
			 and leadership development;
				(3)basic public
			 infrastructure, including high-tech infrastructure and productive natural
			 resource conservation;
				(4)technical
			 assistance for the modernization and diversification of the forest products
			 industry to support value-added forest products enterprises;
				(5)forest and
			 land-related cultural, nature-based, and heritage tourism;
				(6)entrepenurship,
			 including projects that—
					(A)support business
			 development;
					(B)support the
			 advancement of, and provide entrepreneurship training and education to,
			 aspiring entrepreneurs, existing businesses, and students;
					(C)provide access to
			 capital, including by facilitating the establishment of small business venture
			 capital funds;
					(D)develop and
			 support business innovation;
					(E)support existing
			 entrepreneur and small business development programs and projects; and
					(F)support projects
			 for small business innovation research; and
					(7)any other project
			 facilitating development in the Region.
				(d)Federal
			 shareNotwithstanding any provision of law limiting the Federal
			 share under any grant program, funds made available to carry out this section
			 may be used to increase the Federal share under a grant program, as the
			 Commission determines appropriate.
			8.Program
			 development criteria
			(a)In
			 generalIn considering projects to be provided assistance under
			 this Act and in establishing a priority ranking of the requests for assistance
			 provided by the Commission, the Commission shall follow procedures that ensure,
			 to the maximum extent practicable, consideration of—
				(1)the relationship
			 of a project to overall regional development in the State and the
			 Region;
				(2)the per capita
			 income and poverty and unemployment rates and other socioeconomic indicators in
			 an area, including outmigration;
				(3)the financial
			 resources available to the applicants for assistance seeking to carry out the
			 project, with emphasis on ensuring that projects are adequately financed to
			 maximize the probability of successful development;
				(4)the importance of
			 the project in relation to other projects that may be in competition for the
			 same funds;
				(5)the prospects
			 that the project for which assistance is sought will improve, on a continuing
			 rather than a temporary basis, the opportunities for employment, the average
			 level of income, economic development, or natural resource integrity of the
			 area served by the project; and
				(6)the extent to
			 which the project design provides for detailed outcome measurements by which
			 grant expenditures and the results of the expenditures may be evaluated.
				(b)No relocation
			 assistanceNo financial assistance authorized by this Act shall
			 be used to assist an establishment in relocating from 1 area to another.
			(c)Reduction of
			 fundsFunds may be provided for a project in a State under this
			 Act only if the Commission determines that the level of Federal or State
			 financial assistance provided under a law other than this Act, for the same
			 type of program or project in the same area of the State within the Region,
			 will not be reduced as a result of funds made available by this Act.
			9.Approval of
			 development strategies and projects
			(a)In
			 generalThe Commission shall review any State or regional
			 development strategy or any multistate subregional strategy that is proposed
			 for development under this Act.
			(b)Evaluation by
			 State memberAn application for a grant or any other assistance
			 for a project under this Act shall be made through, and evaluated for approval
			 by, the State member of the Commission representing the applicant.
			(c)CertificationAn
			 application for a grant or other assistance for a project shall be approved
			 only on certification by the State member and Federal cochairperson that the
			 application for the project—
				(1)describes ways in
			 which the project complies with any applicable State development
			 strategy;
				(2)meets applicable
			 criteria;
				(3)provides adequate
			 assurance that the proposed project will be properly administered, operated,
			 and maintained; and
				(4)otherwise meets
			 the requirements of this Act.
				(d)Votes for
			 decisionsOn certification of an application for a grant or other
			 assistance for a specific project under this section, an affirmative vote of
			 the Commission under section 4(c) shall be required for approval of the
			 application.
			10.Records
			(a)Records of the
			 commission
				(1)In
			 generalThe Commission shall maintain accurate and complete
			 records of all transactions and activities of the Commission.
				(2)AvailabilityAll
			 records of the Commission shall be available for audit and examination by the
			 Comptroller General of the United States (including authorized representatives
			 of the Comptroller General) and Governors of participating States.
				(b)Records of
			 recipients of Federal assistance
				(1)In
			 generalA recipient of Federal funds under this Act shall, as
			 required by the Commission, maintain accurate and complete records of
			 transactions and activities financed with Federal funds and report on the
			 transactions and activities to the Commission.
				(2)AvailabilityAll
			 records required under paragraph (1) shall be available for audit by the
			 Comptroller General of the United States, and the Commission (including
			 authorized representatives of the Comptroller General and the
			 Commission).
				11.Annual
			 reportNot later than 180 days
			 after the end of each fiscal year, the Commission shall submit to the President
			 and to Congress a report describing the activities carried out under this
			 Act.
		12.Consent of
			 stateNothing in this Act
			 requires any State to engage in or accept any program under this Act without
			 the consent of the State.
		13.Private
			 property protection and lack of regulatory effect
			(a)Access to
			 private propertyNothing in this Act—
				(1)requires a
			 private property owner to permit public access (including access by the Federal
			 Government or State or local governments) to private property; or
				(2)modifies any
			 provision of Federal, State, or local law with respect to public access to, or
			 use of, private property.
				(b)LiabilityNothing
			 in this Act creates any liability, or has any effect on liability under any
			 other law, of a private property owner with respect to any persons injured on
			 the private property.
			(c)Recognition of
			 authority To control land useNothing in this Act modifies any
			 authority of the Federal Government or State or local governments to regulate
			 land use.
			14.Authorization
			 of appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Commission
			 to carry out this Act $40,000,000 for each of fiscal years 2008 through 2012,
			 to remain available until expended.
			(b)Administrative
			 expensesNot more than 5 percent of the amounts made available
			 under subsection (a) for a fiscal year may be used for administrative expenses
			 of the Commission.
			15.Termination of
			 CommissionThe Commission
			 shall terminate on October 1, 2010.
		
